UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-7296



JIMMY DUNCAN, a/k/a Jimmy L. Duncan,

                                              Plaintiff - Appellant,

          versus


N.   GORDON,    Sergeant,    Lee    Correctional
Institution; JANE DOE, a/k/a NFN Slade, Nurse,
Lee Correctional Institution; JANE DOE, a/k/a
NFN   Robinson,    Nurse,    Lee    Correctional
Institution;   OFFICER    ANDERSON,    NFN,  Lee
Correctional Institution; OFFICER DUBOSE, NFN,
Lee Correctional Institution; OFFICER BRUNSON,
NFN, Lee Correctional Institution; SERGEANT
ROBERTS, a/k/a NFN Robertson, NFN, Lee
Correctional Institution,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson. Margaret B. Seymour, District Judge.
(8:06-cv-00396-MBS)


Submitted:   December 20, 2007          Decided:    December 28, 2007


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Jimmy Duncan, Appellant Pro Se. John Evans James, III, LEE, ERTER,
WILSON, JAMES, HOLLER & SMITH, LLC, Sumter, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

             Jimmy Duncan appeals the district court’s order accepting

the recommendation of the magistrate judge and denying relief on

his 42 U.S.C. § 1983 (2000) complaint, and a subsequent order

denying his motion to alter or amend judgment and motion to stay.

We   have    reviewed   the   record   and   find   no   reversible   error.

Accordingly, we affirm for the reasons stated by the district

court.      Duncan v. Gordon, No. 8:06-cv-00396-MBS (D.S.C. Mar. 29,

2007; filed July 11, 2007 & entered July 12, 2007).             We further

deny Duncan’s motions to authorize preparation of transcript at

government expense and for default judgment. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                  AFFIRMED




                                   - 3 -